Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant amendments filed (02/11/2021) have been carefully considered. After carefully reviewing prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 1 that includes 
Claim 1:
…
“
capturing a scene frame and a first eye frame including an eye image; performing an object detection on the first eye frame and the scene frame to obtain a first sub-frame of the first eye frame and a second sub-frame of the scene frame, respectively, wherein the first sub-frame includes the eye image and is obtained by cropping the first eye frame, and the second sub-frame is obtained by cropping the scene frame; and operating a data of the first sub-frame and/or a data of the second sub-frame to obtain an eyeball estimation position.
”
2, 4-6, 8-10 these claims are allowed because of their dependence on independent claim 1 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661